DORAN, J.
It appearing from affidavits on file that on or about October 10, 1955, plaintiff and appellant herein filed a notice of appeal from an order disallowing costs to plaintiff, and that thereafter plaintiff and defendant were unable to agree upon a settled statement of facts, and that the judge who made the order in question was transferred to Pomona, California making it more difficult to settle said statement, and that negotiations for settlement of the matter of costs were pending until in April, 1956 when the defendant advised plaintiff that such negotiations would not be carried out, and that due to urgencies of other legal affairs plaintiff was- unable to proceed with the appeal until in July, 1956, making it impossible to proceed with such appeal within, the prescribed time, and it appearing that the case is one in which an extension should be granted;
It is therefore ordered that the time within which appellant may prepare and file his proposed settled statement on appeal is hereby extended to 30 days from and after the filing of this opinion.
White, P. J., and Fourt, J., concurred.